Cover Sheet
362(d) Relief From Stay
(fo summarize information set forth in the motion)

Debtor Diocese of Rochester Chapter _U
Case No, 19-20905

 

Date debtor(s) petition filed: September 12, 2019

Trustee N/A -

 

 

 

 

 

 

Equity Analysis
1. (a) Collateral N/A
(b) Owned by N/A

2. Market value of property and basis N/A

|] Schedules [| Appraisal [| Tax Assessment [_] NADA (for auto)

[_ | Other
3. Amount of mortgages and liens N/A
4, Estimated cost of sale N/A
5. Total equity N/A
6. Is this the debtor’s residence [_] yes [| no

Payment Information

a) Number of missed payments N/A

b) Total arrearages N/A

Please Note the Following:

1. This cover sheet must accompany every 362(d) motion served and filed with this court for the purpose of
assisting the court in its review of your papers. Failure to do so will result in your papers being returned to
you unprocessed,

2. Copies of mortgage or lien documents and proof of lien perfection must be attached to every 362(d)
motion involving secured property. Failure to do so will result in the motion being denied.

3, Every motion must be accompanied by the following: a) A preposed order which is an exhibit to the motion
to be served on ali parties. b) An original order to be submitted to the court for determination and
subsequent entry.

 

 
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

 

In re:
Case No. 19-20905
The Diocese of Rochester,
Chapter 11
Debtor.

 

MOTION OF G. M. 127 FOR RELIEF FROM THE AUTOMATIC STAY

G.M.127 (the “Movant”) filed a Sexual Abuse Claim against The Diocese of Rochester
(the “Debtor” or the “Diocese”) and brought a claim against other defendants in a separate lawsuit
filed in the Supreme Court of the State of New York, County of Monroe, G.AZ 127 v. St. John the
Evangelist Church (a/k/a “St. John the Evangelist Church of Greece”), a religious corporation,
(the “Clergy Abuse Action”). A true and correct redacted copy of G.M.127’s state court
complaint has been filed concurrently with this Motion, with redaction, as an exhibit to the Joinder
of the Official Committee of Unsecured Creditors in Motions for Relief from Automatic Stay. The
Movant, a child sexual abuse claimant in the above-captioned Chapter 11 case, by and through his
undersigned counsel, hereby moves (this “Motion”) this Court for an Order granting relief from
the automatic stay pursuant to section 362 of the Bankruptcy Code to allow the Movant to proceed
to judgment on the grounds set forth below:

Background Facts

L. The Diocese of Rochester filed a petition for relief under Chapter 11 on September
12, 2019 (the “Petition Date”).

2, The Petition Date was less than one month after the New York Child Victims Act
opened a window period for child sexual abuse survivors to file claims. The short period of time

between the CVA window opening and the Petition Date did not provide Movant sufficient

 
opportunity to file a claim against the Diocese prior to the Petition Date. The Movant therefore
filed a related proof of claim in the Debtor’s bankruptcy case and a Clergy Abuse Action against
the other defendants.

3, On or about July 16, 2020, the Movant filed Sexual Abuse Proof of Claim No.127
against the Diocese.

4. The Clergy Abuse Action and the related Sexual Abuse Claim seek damages
against the Debtor and other parties on account of clergy child sexual abuse by an individual for
whom the Diocese and the other parties were responsible.

5. The Clergy Abuse Action is pending in Supreme Court of the State of New York,
County of Monroe, subject to the Agreed Stipulation and Order Pursuant toll U.S.C. 3£05(@)
Staying Continued Prosecution of Certain Lawsuits [Docket No. 452]. The claim set forth in the
Clergy Abuse Action is unliquidated.

Relief Requested

6. The Movant respectfully requests relief from the automatic stay for cause pursuant to
11 U.S.C. § 362(d) to prosecute the Clergy Abuse Action against the Diocese and all other
defendants to such action. The Movant will amend the complaint in the Clergy Abuse Action to
include the Diocese as a defendant if this Motion is granted. The Movant seeks stay relief to
prosecute the Clergy Abuse Action and obtain a judgment therein. However, the Movant will not
seek to enforce such judgment, subject to further order of the Court.

Basis for Relief Requested

7. Relief from the automatic stay should be granted because cause exists as set forth in (a)

the Joinder of the Official Committee of Unsecured Creditors in Motions for Relief from Automatic

Stay (the “Joinder”) and (b) the Memorandum of Law in Support of Motions for Relief from

 
Automatic Stay (the “MOL”), filed concurrently with this Motion, and any related declaration or
reply pleadings and such other arguments or evidence as may be adduced at the hearing hereon.
The Joinder, the MOL proposed Order, and all exhibits or attachments thereto are incorporated
herein by reference for all purposes as though set forth fully herein.

8. The Movant hereby waives his right to an automatic termination of the stay that
would otherwise be granted pursuant to 11 U.S.C. § 362 (e) after the expiration of thirty 30) days
from the date of his request for relief under 11 U.S.C. § 362 (e).

WHEREFORE, Movant requests that this Court issue an Order (a) granting relief from the
automatic stay, as requested herein and in the Joinder, and (b) such other and further relief as the
Court deems just and proper.

Dated: June 8, 2021 JAMES, VERNON & WEEKS, P.A.

/s/ Leander L. James
By: Leander James, liames@jvwlaw.net
Craig Vernon, cvernon(@ivwlaw.net
2 State Street, Ste. 1000
Rochester, NY 10007

ID Office: 1626 Lincoln Way
Coeur d’ Alene, ID 83815
(888) 667-0683

Patrick Noaker, patrick@noakerlaw.com
1600 Utica Ave. S, 9" FL.

St. Louis Park, MN 55416

(952) 491-6798

 
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

 

In re:
Case No. 19-20905
The Diocese of Rochester,
Chapter 11
Debtor.

 

DECLARATION OF LEANDER JAMES IN SUPPORT OF MOTION OF
G.M. 127 FOR RELIEF FROM THE AUTOMATIC STAY

Pursuant to 28 U.S.C. § 1746, I, Leander James, hereby submit this declaration (the

“Declaration”) under penalty of perjury:

1, Tam counsel of record for G.M.127 in G.M4.127 v. St. John the Evangelist Church
(a/k/a “St. John the Evangelist Church of Greece”), a religious corporation, a
copy of which is filed under seal to “Joinder; and on his related proof of claim
No. 127.

2. In total, I represent 43 child sexual abuse survivors who filed proofs of claim in
the above-captioned chapter 11 case.

3, lam a founding Shareholder of James, Vernon & Weeks, P.A. Since 2008 I have
focused my practice on representation of child sexual abuse survivors throughout
the United States. At the request of a New York non-profit, I assisted in drafting
New York’s Child Victims Act and provided information to the New York Senate
regarding the same. I earned a Bachelor of Arts from the University of Santa Clara
in 1983 with B.A. in English. I earned my Juris Doctor degree from The University

of Idaho in 1993. I am admitted to the following bars:

 
New York State, 2018

Minnesota, 2016

Washington State, 1994

Idaho, 1993

U.S. District Court, Southern District of Texas, 2015
U.S. Supreme Court, 2012

U.S. District Court for the District of Columbia, 2012
U.S. Court of Appeals 9th Circuit, 2011

U.S. Court of Appeals 5" Circuit, 2021

U.S. District Court Eastern District of New York, 2020
U.S. District Court Western District of New York, 2019
U.S. District Court Eastern District of Wisconsin, 2011
US. District Court Western District of Washington, 2010
US. District Court Eastern District of Washington, 1994
U.S. District Court District of Idaho, 1993

ss ¢« # @ @ @ @

I have been a civil litigator and trial attorney since 1993. My practice initially focused on
complex tort and some property litigation. By 2008, my practice had shifted to primarily helping
child sexual abuse survivors. I continue to handle some complex Multi-District and class action
litigation. I was one of three claimant attorneys nominated (among many) to negotiate the plan of
reorganization and settlement in the case of In re Society of Jesus, Oregon Province, No, 09-30938-
elp11, Bankr. D. Or. (2009). That settlement included monetary and non-monetary terms for the
protection of children and has formed a framework for subsequent Catholic Bankruptcy
settlements and plans of reorganization. I have represented hundreds of child sexual abuse
survivors in Hawaii, Montana, Idaho, Washington, New Mexico, Minnesota, New York and other
states. My cases include numerous state court cases as well as the following Catholic bankruptcy
cases I played a significant role in resolving:

¢ Inre Society of Jesus, Oregon Province, No. 09-30938-elp11, Bankr. D, Or. (2009)

« iInRe: The Archdiocese of Saint Paul and Minneapolis, No. 15-30125, Bankr. D. MN

(2015).

 
In Re: Roman Catholic Bishop of Helena, Montana, No. 14-60074-11, Bankr. D. MT
(2014).
In Re: Roman Catholic Bishop of Great Falls, Montana, No. 17-60271, Bankr. D. MT
(2017).
I attended the Court-ordered mediation sessions that have occurred from October
2020 through March 2021 on behalf of two members of the Official Committee of
Unsecured Creditors and my other clients, I have personal knowledge of the facts
set forth herein and can competently testify thereto.
The following summarizes the status of the action pertinent to this motion:
a, GM 127 yv. St. John the Evangelist a/k/a St. John the Evangelist Church of
Greece, areligious corporation. G.M.127 is a survivor of child sexual abuse by
Father Robert F. O’Neill (deceased). The Debtor has not denied that Fr. Robert
O'Neill is a credibly accused abuser. Fr. Robert O'Neill in fact is named in at
least thirty-two other sexual abuse proof of claims in the above-captioned
bankruptcy. The Diocese has liability insurance for G.M.127’s claim. A
complaint has been filed and Defendant St. John the Evangelist Church has been
served. No answer has yet been filed. The parties have not engaged in discovery
and motion practice. A true and correct copy of G.M.127’s filed and redacted
state court complaint and proof of claim have been filed concurrently with this
Motion, as an exhibit to the Joinder. A proposed Order granting the relief
requested in this Motion and in the Joinder has been filed concurrently with this

Motion as Exhibit | to the Joinder.

 
6. The Debtor, Official Committee of Unsecured Creditors, and the Debtor’s insurers
have failed to reach a mediated settlement of this case. | believe that the mediation
has failed thus far, in large part, because the Debtor and its insurers, on the one
hand, and the Committee and counsel to Sexual Abuse Survivors, on the other hand,
have a substantial disagreement about the amount of proper compensation for
holders of Sexual Abuse Claims.

7. The stay relief the Movant secks is limited to the entry of a judgment, if any, and
does not include collection actions against the Debtor or its insurers, subject to
further order of the Court.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct to the best of knowledge and belief. I executed this Declaration on June 8, 2021 at

Coeur d’ Alene, Idaho.

By: /s/ Leander L. James
Leander L. James

 
